MEMORANDUM OPINION


No. 04-05-00489-CR

Adrian HERNANDEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR-1971-W
Honorable Mary Román, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   August 31, 2005 

DISMISSED FOR WANT OF JURISDICTION
            Appellant was sentenced on May 9, 2005.  No timely motion for new trial having been filed,
appellant’s notice of appeal was due to be filed no later than June 8, 2005.  See Tex. R. App. P. 26.2. 
The notice of appeal was not filed until July 14, 2005.  This court lacks jurisdiction over an appeal
of a criminal conviction in the absence of a timely, written notice of appeal.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 
(Tex. Crim. App. 1991)(out-of-time appeal from final felony conviction may be sought by filing a
writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).  On
August 4, 2005, we ordered appellant to show cause why this appeal should not be dismissed for lack
of jurisdiction.  The appellant did not respond to our order.  The appeal is dismissed for lack of
jurisdiction.
                                                                                    PER CURIAM
DO NOT PUBLISH